Citation Nr: 0719248	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  97-20 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for spinal stenosis, 
including as secondary to schistosomiasis infection (SI).

2.  Entitlement to service connection for degenerative joint 
disease, including as secondary to SI.

3.  Entitlement to service connection for hypertension, 
including as secondary to SI.

4.  Entitlement to service connection for infertility.

5.  Entitlement to a higher initial rating for colitis, 
proctalgia fugax, irritable bowel syndrome, and peptic ulcer 
disease secondary to SI.

6.  Entitlement to a higher initial rating for cystitis, 
interstitial, with history of bladder spasm, prostatitis, 
urethritis, secondary to SI.




REPRESENTATION

Appellant Represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D B. Weiss, Counsel


INTRODUCTION

The veteran had active service from June 1962 to June 1967.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1995, March 1997, and October 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  This appeal was 
previously before the Board in August 2003, when the Board 
reopened the previously finally denied claim of service 
connection for infertility and remanded the case for further 
appellate development.  The Board also notes that it 
considers here whether spinal stenosis is secondary to SI, 
although that issue, as such, was not developed for appellate 
review.  When determining service connection, all theories of 
entitlement must be considered.  See Szemraj v. Principi, 357 
F.3d 1370 (Fed. Cir. 2004).

The issue of service connection for infertility is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
veteran's spinal stenosis began years after service and that 
it is not proximately due to or the result of service-
connected SI, nor has it increased in severity proximately 
due to or the result of service-connected SI.

2.  The preponderance of the evidence indicates that the 
veteran's degenerative joint disease began years after 
service and that it is not proximately due to or the result 
of service-connected SI, nor has it increased in severity 
proximately due to or the result of service-connected SI.

3.  The preponderance of the evidence indicates that the 
veteran's hypertension began years after service and that it 
is not proximately due to or the result of service-connected 
SI, nor has it increased in severity proximately due to or 
the result of service-connected SI.

4.  Colitis, proctalgia fugax, irritable bowel syndrome, and 
peptic ulcer disease secondary to SI is manifested by a 
disability picture that most nearly approximates severe 
irritable bowel syndrome, with alternating diarrhea and 
constipation, and more or less constant abdominal distress.

5.  Cystitis, interstitial, with history of bladder spasm, 
prostatitis, and urethritis, secondary to SI is manifested by 
a disability picture that most nearly approximates to Urinary 
Frequency, with awakening to void five or more times per 
night and daytime dribbling.


CONCLUSIONS OF LAW

1.  Spinal stenosis was not incurred in or aggravated by 
service, or incurred secondary to service-connected SI, nor 
has it been aggravated by SI.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  Degenerative joint disease was not incurred in or 
aggravated by service, or incurred secondary to service-
connected SI, nor has it been aggravated by SI.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

3.  Hypertension was not incurred in or aggravated by 
service, or incurred secondary to service-connected SI, nor 
has it been aggravated by SI.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

4.  The criteria for a rating of 30 percent, and no more, for 
colitis, proctalgia fugax, irritable bowel syndrome, and 
peptic ulcer disease secondary to SI have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.14, 4.113, 4.114, Diagnostic Code 7319 
(2006).

5.  The criteria for a rating of 40 percent, and no more, for 
cystitis, interstitial, with history of bladder spasm, 
prostatitis, urethritis, secondary to SI have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.14, 4.115a, 4.115b, Diagnostic Code 
7512 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a March 2004 
VCAA letter issued as a result of the Board's August 2003 
remand informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All 
reasonable development and notification necessary for the 
disposition of the issue adjudicated by this decision have 
been completed.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.


Service Connection, generally.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases, including arthritis, may be presumed 
to have been incurred in service, if they become manifest to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a), 3.309(a).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (as in effect before and after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to, or the result of, a 
service-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310(b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006). 

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the Court's decision, the holding of which has been 
applicable since 2005, well before the completion of RO 
adjudication of this case by the December 2006 supplemental 
statement of the case (SSOC).


Evidentiary review and analysis of service connection claims.

Review of the hearing testimony before the undersigned in 
March 2001 shows that the veteran testified that he had three 
back injuries in service.  He asserts that these injuries 
occurred when he was thrown into a medical pillar during a 
typhoon in Guam (late 1963), was knocked down when a big box 
he was loading fell off a conveyor belt, and was knocked into 
a bulkhead by sliding desks when his ship was taking 18-
degree rolls in a storm (December 25, 1965).  See transcript 
of Board hearing at pages 3-10 or T. at 3-10.  The veteran 
had started receiving back treatment as early as June of 1967 
but did not have access to his early medical records other 
than what he has submitted to VA.  T. at 7.  He also pointed 
to medical articles in the binder he provided to VA, 
including information that linked hypertension to SI.  T. at 
6-7 and 19.  Regarding the low back, he asserted that a 
common theme in the medical literature is that degenerative 
changes begin in youth but do not develop into degenerative 
arthritis in a very short period of time.  He likened his 
case to that of a basketball player who was featured in one 
such medical article, who had injured himself 17 years 
before, but who still suffered from sequelae of that injury.  
T. at 6. 

The Board has also reviewed the veteran's testimony which 
addressed the issues now on appeal at personal hearings 
before a hearing officer in September 1996, August 1997, and 
September 1998.  However, as the testimony relevant to 
service connection was largely reiterated in the hearing 
before the undersigned, that testimony will not be repeated 
here.  

As noted, the veteran served on active duty from June 1962 to 
June 1967.  His service medical records confirm that he 
complained of back problems during service, although these 
complaints appear to have been made in the context of seeking 
or receiving genital-rectal treatment.  Specifically, in 
April 1966, he reported a low backache.  In early February 
1967, he reported a history of intermittent low back pain 
since 1963, and in later February 1967, he repeated a history 
of low back pain.  On the separation examination in May 1967, 
the veteran did not report, and the examiner did not note, 
any back abnormalities.  In conjunction with the veteran's 
claim for service connection for hypertension, the Board 
notes that blood pressure at that time was 132/82.

In November 1968, after discharge from service, the veteran 
underwent a VA genitourinary examination, during which he 
reported that he had had burning on urination, and soreness 
of suprapubic area, scrotum and back, since 1963.  This 
soreness was usually relieved after urination.  However, the 
musculoskeletal examination at that time was normal and the 
diagnosis was prostatitis.  Sitting blood pressure was 
120/80.

According to VA Medical Certificates, outpatient treatment 
records, X-rays, and hospital reports dated from 1977 to the 
present, the veteran has increasingly expressed low back 
complaints.  The earliest available record for degenerative 
changes is a November 1981 VA abdominal X-ray showing mild 
degenerative changes in the lumbar spine.  In November 1982, 
the lumbar spine was again X-rayed, but the report of that 
study is not available.  The veteran has had intervening 
work-related back injuries (1991 and 1994), has undergone 
back surgery and has received physical and occupational 
therapy.  He has been diagnosed with chronic low back pain, 
degenerative joint disease of the lumbar spine, low back 
strain, degenerative disk disease of the lumbar spine, spinal 
stenosis, and a herniated disc at L3-L4.  

The record also includes evidence suggesting a relationship 
between the veteran's current back symptoms and his service-
connected genitourinary and/or digestive disorders.  In March 
1994, TLM, M.D., of CH Health Technologies, apparently in 
conjunction with a workman's compensation claim, stated that 
the veteran gave a history of having injured his back at work 
in January 1994.  His work required him to lift [up to] 70 
lbs.  There were degenerative changes in the lumbar spine.  
The veteran also could not hold objects close to his body due 
to his cystitis.  It was opined that he used poor body 
mechanics in lifting and that his degenerative disease was 
pre-existing and not work-related.  However, it was 
exacerbated by lifting heavy objects.  It was noted that an 
occupational therapist had commented that the veteran would 
have difficulty with any activity that caused him to put 
pressure on his abdomen.  TLM, M.D., assessed the cause of 
the work-related accident to be the poor body mechanics that 
the veteran used due to his abdominal pain. 

Similarly, in an April 1994 letter, a VA urologist also 
opined that the veteran's back injury at work was related to 
body mechanics caused by sequelae of the SI.  The urologist 
specifically indicated that the veteran's back injury was 
caused by poor body mechanics secondary to an intolerance of 
objects pressed up against the lower abdomen and pelvis.  He 
further indicated that the veteran's back problems could be 
avoided if he altered the manner in which he lifted heavy 
objects. 

VA examination in November 1996 for peptic ulcer revealed, 
among other things, the diagnosis of well-controlled 
hypertension.  No relationship between hypertension and 
schistosomiasis could be found.  Spinal stenosis, status post 
laminectomy, with continued severe debilitating low back 
pain, was also reported to be unrelated to schistosomiasis.  

The veteran submitted a statement from LBM, M.D., dated 
September 1997, which discusses but does not definitely 
establish a relationship between the veteran's current back 
problems and his period of active service.  In his statement, 
the doctor indicated that, based on the service medical 
records, it was his opinion that the veteran's back pain, 
which he reported having since 1963, most likely had a 
bearing on his current back pain.  The doctor also indicated 
that the veteran's in-service back pain "was the inciting 
factor that resulted in the [veteran's] back problem 
resulting in surgery in 1995."  The significance, if any, of 
the intervening injuries was not discussed in the statement.  

Expert medical opinions from the VA Veterans Health 
Administration (VHA) were sought and received in this appeal.  
In January 2002, JPH, M.D., a professor of orthopedic 
surgery, examined the veteran's file and remarked that it was 
pretty clear that the veteran did complain about back pain in 
the 1960's.  It was clear that he had spinal stenosis, 
arthritis in his thoracic spine, and lumbar arthritis in the 
1990's, which may or may not have anything to do with his 
1960's injuries.  It did, however, seem that the veteran 
could work in the 1970's and 80's, with intermittent back 
pain.  The spinal stenosis could be just a function of aging, 
could be a function of his job in the intervening years, or 
could be secondary to something he did to his back in the 
1960's.  The expert lamented the lack of complete medical 
records for the period of time at issue.  Ultimately, he 
concluded that at that point in time, reviewing what was of 
record, he could not make a clear connection between the 
three injuries in service in the mid-1960's and the "spinal 
stenosis condition" shown in the 1990's.  

In February 2002, TDM, M.D., a professor of urology, opined, 
after reviewing the record for the VHA, that if the veteran 
truly had an inflammatory condition of the prostate or 
schistosomiasis in the bladder [from service], then this 
would essentially reflect a disconnect between his current 
back and urological issues.  
 
In August 2002, RJ, M.D., associate professor of medicine, 
section of gastroenterology, and AJB, M.D., professor of 
medicine, section of rheumatology, jointly offered the 
following opinions, in pertinent part, after review of the 
record for the VHA:  The veteran's low back pains dating back 
to active duty were unlikely to be related to degenerative 
arthritis.  However, additional studies might tie the chronic 
low back pain to the service-connected SI.  Specifically, 
spondyloarthropathy related to the service-connected SI 
should be ruled out.  A back injury in 1963 was unlikely to 
cause the veteran's chronic lumbar degenerative joint disease 
and degenerative disc disease.  

In September 2005, VA examination revealed the veteran's 
statement that his hypertension had its onset in the 1960's.  
He reported that he was on antihypertensive therapy and that 
his blood pressure was under fair control.  On examination, 
his blood pressure was 187/85.  The examiner remarked that 
this was suboptimal control of hypertension.  The examiner 
added that he could not render an opinion as to any 
relationship between schistosomiasis and hypertension without 
resorting to speculation, because of the possibility of 
secondary hypertension due to renal involvement related to 
schistosomiasis.  A renal evaluation was recommended. 

Therefore, a fourth VHA opinion was solicited in this case.  
In April 2006, TW, M.D., a professor of medicine, nephrology 
section, was asked to opine whether the veteran's 
hypertension was related to schistoma infection.  It was 
noted that hypertension was not noted well in the veteran's 
early medical record but was treated as early as 1989.  It 
was added that the veteran had normal urinalysis without 
proteinuria.  Ultrasound in September 2005 showed a normal-
sized right kidney.  It was commented that SI might cause 
progressive involvement with various renal diseases, 
including glomerulonephritis and pyelonephritis, and that 
these may in turn cause hypertension.  However, there was, in 
this case, no evidence for intrinsic kidney disease as 
signaled by chronic and increasing values of creatinine.  
Moreover, there was no proteinuria which might indicate 
glomerulonephritis.  There also was no history or finding 
indicative of pyelonephritis.  What was seen on ultrasound 
was normal, and, while the most recent ultrasound showed only 
the right kidney, medical disease of the kidney would show up 
in both kidneys.  As such, any connection was remote.  
Multiple text books and references did not indicate 
hypertension as an associated and common finding in SI.  
Thus, it appeared unlikely that hypertension in the veteran 
was connected to, in time or cause, the SI.  

Initially, the Board must consider whether the case must 
again be remanded because spondyloarthropathy related to the 
veteran's SI has not been ruled out, as suggested by the RJ, 
M.D., in August 2002. However, review of the record shows 
that spondyloarthropathy has not been diagnosed, despite a 
great deal of treatment for the veteran's joints.  As such, 
the Board does not find that another remand for this purpose 
would be fruitful.  

The Board must compare the evidence for and against service 
connection for degenerative joint disease and spinal 
stenosis.  The Board has carefully considered the statement 
in September 1997 by Dr. LBM, finding that the veteran's in-
service back pain was the "inciting factor" that resulted 
in back surgery in 1995.  This is competent medical evidence 
in support of the claims.  However, the Board finds the 
weight of the evidence overall is against the claims.  For 
example, at the service separation medical examination in May 
1967, there were no complaints or findings relative to the 
back.  VA examination in November 1968 resulted in a normal 
musculoskeletal examination even though the veteran reported 
back pain.  In November 1996, VA examination resulted in an 
opinion that spinal stenosis, status post laminectomy with 
severe debilitating low back pain, was not related to SI.  In 
January 2002, Dr. JPH's VHA opinion was that he could not 
make a clear connection between the in-service back injuries 
and spinal stenosis shown in the 1990's.  In February 2002, 
Dr. TDM's VHA opinion was that SI in service would 
essentially reflect a disconnect between current back and 
urological issues.  In August 2002, the joint VHA opinion was 
that the veteran's low back pains dating back to service were 
unlikely to be related to degenerative arthritis.  A back 
injury in 1963 was unlikely to cause the chronic lumbar 
degenerative joint disease and degenerative disc disease.  

Considering all of the aforementioned opinions and 
examinations, the Board finds that the physicians who saw no 
relationship between the veteran's back and service were most 
aware of the entire history shown in the claims file.  And, 
their opinions more nearly coincide with the normal findings 
on the service separation medical examination and the 1968 VA 
examination than that of the other physicians whose opinions 
are of record.  The Board is also very mindful of the expert 
status of the VHA physicians, none of whom found any service 
relationship.  Regarding residuals of SI, the November 1996 
VA examiner was very clear that the veteran's back condition 
had no relationship to SI.  The August 2002 VHA opinion also 
indicated that, aside from the possibility of 
spondyloarthropathy, there was no connection between the 
veteran's back and service or SI.  As such, the preponderance 
of the evidence is against the claims.  38 U.S.C.A. § 5107.

The Board has also considered the opinions of TLM, M.D., and 
a VA urologist, both in 1994, that one of the veteran's post-
service accidental injuries at work had, , at least remotely, 
but caused by his abdominal tenderness related to service-
connected disabilities.  Their theory was that the tenderness 
caused the veteran to change his behavior, to use poor body 
mechanics, which was thus implicated as a cause of the post-
service accident.  Although a physician is competent to 
determine whether a nonservice-connected disability is 
directly aggravated by the service-connected disabilities, 
this is not the type of opinion that these physicians 
offered.  Instead, they attempted to explain the mechanical 
cause of an accidental injury which they did not witness.  
Thus, their opinions are not competent for the point for 
which they were offered, and they are accorded less 
evidentiary value therefore.  Even were these doctors present 
to witness the veteran's accident, the Board doubts that this 
would change the outcome of these claims.  The Board is not 
persuaded that the Court, in Allen v. Brown, supra, intended 
that the many post-service injuries caused by individual 
behavior, including car accidents, altercations, crimes, 
etc., wherein the choice of behavior was in some way guided 
by service-connected symptoms, to be service-connected under 
the theory that the pre-accident level of disability was 
aggravated by service-connected disability.  See also 
38 C.F.R. § 3.310(b).

Although the Board is sympathetic to the veteran's obvious 
belief that his spinal stenosis and degenerative joint 
disease began in service or are caused or aggravated by 
service-connected disability, as a layman, he is not 
competent to render a medical opinion on this point.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

In sum, the preponderance of the competent medical evidence 
of record is clearly against the service connection claims 
and they must be denied.  Degenerative joint disease and 
spinal stenosis were first shown many years after service and 
there is no continuity of symptomatology shown or other basis 
shown on which to grant direct or secondary service 
connection.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.  Regarding hypertension, 
similarly, the preponderance of the evidence is against the 
claim.  The April 2006 VHA opinion by a professor of 
nephrology demonstrates that hypertension was first shown 
years after service and is not related to SI.  There is no 
continuity of symptomatology or other basis shown on which to 
grant direct or secondary service connection.  See 
38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310.  

The Board is mindful of the extensive general medical data 
the veteran has submitted and appreciates the veteran's 
involvement with his claims.  That data variously link spinal 
stenosis, degenerative joint disease, and hypertension to SI 
generally or to the possibility of remote injury.  With 
regard to medical treatise evidence, the Court has held that 
a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In the present case, the treatise evidence submitted by the 
appellant relating to remote sequelae of SI is not 
accompanied by the opinion of any medical expert.  The Board 
concludes that this information is insufficient to establish 
the required medical nexus opinion for service connection 
secondary to SI.  

Regarding the allegation that remote back injury in service 
caused the current back problems, the Board stresses that 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Here, crucially, the treatise evidence which has 
been submitted by the veteran is general in nature and does 
not specifically relate to the facts and circumstances 
surrounding the veteran's particular case.  The Board finds 
more probative the voluminous medical evidence, both for and 
against the claim, which has been developed specific to the 
veteran himself.  


Increased ratings, generally.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  However, in cases involving the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disorder, 
separate ratings may be assigned (at the time of the initial 
rating) for separate periods of time based on the facts 
found.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.


Rating the Veteran's Digestive Disorder. 

Initially, it is noted that in the Board's remand of August 
2003, it was remarked that the ratings for digestive system 
disorders had changed during the pendency of the appeal.  
However, a closer review of the old and new diagnostic 
criteria shows that the applicable criteria have not changed 
during the course of this appeal.  The applicable criteria 
for the entire course of the appeal are those utilized below.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive, pertaining to ratings for 
the digestive system, will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  See 
38 C.F.R. § 4.114.

Duodenal ulcer is rated 60 percent where the disability is 
severe; pain is only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  It is rated 40 percent where 
disability is moderate severe; recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  It is 
rated 20 percent where disability is moderate; recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  It is rated 10 percent where disability is 
mild; with recurring symptoms once or twice yearly.  
38 C.F.R. § 4.114, Diagnostic Code 7305.

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.), is rated 30 percent if "Severe;" with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  It is rated 10 percent if 
"Moderate;" with frequent episodes of bowel disturbance 
with abdominal distress.  It is rated noncompensable if 
"Mild," with disturbances of bowel function with occasional 
episodes of abdominal distress  38 C.F.R. § 4.114, Diagnostic 
Code 7319.

Colitis, ulcerative, is rated 100 percent if "Pronounced;" 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication as liver abscess.  It 
is rated 60 percent if "Severe;" with numerous attacks a 
year and malnutrition, the health only fair during 
remissions.  It is rated 30 percent if "Moderately severe;" 
with frequent exacerbations.  It is rated 10 percent if 
"Moderate;" with infrequent exacerbations.  38 C.F.R. 
§ 4.114. Diagnostic Code 7323.   

Review of the record shows that service connection for 
colitis, proctalgia fugax, secondary to SI was granted with 
notification in a Supplemental Statement of the Case dated in 
October 1996.  A 10 percent rating was assigned based on 
minimal symptoms under Diagnostic Code 7319 effective in June 
1995.  It was noted that a prior endoscopic procedure 
performed at the University of Missouri in January 1993 was 
normal for gross pathology; microscopic pathology studies 
noted mild inflammatory infiltrates.  The clinical record was 
noted to be negative for manifestations of constant abdominal 
distress, especially in view of the veteran's favorable 
response to medications.  

A March 1997 rating decision granted service connection for 
irritable bowel syndrome and peptic ulcer disease secondary 
to SI, and increased the rating for all of the veteran's 
digestive system disorders to 20 percent effective in June 
1995, under Diagnostic Code 7305 (Duodenal Ulcer).  It was 
noted that the veteran had reported for VA examination in 
November 1996, and stated that he was taking Tagamet, which 
helped him, following a gastrointestinal scope study.  He 
gave a history of peptic ulcer disease.  Peptic ulcer disease 
and irritable bowel syndrome were diagnosed, secondary to SI.  
It was noted that the veteran weighed 250 lbs. and was not 
anemic.  The veteran reported that he vomited 5-10 times per 
month, usually associated with eating late in the evening.  
There was no evidence of hematesis or melena.  The pain in 
his abdomen was mostly in his epigastrium. 

For purposes of evaluating any weight loss, the Board notes 
that the veteran weighed 249 lbs. in May 2004 and 254 lbs. in 
June 2005.  

Outpatient VA treatment for irritable colon in July 2005 
revealed that the veteran had made minimal progress with 
regard to his irritable colon by altering fluid dilution of 
his Metamucil.  He was not prescribed antispasmodics because 
of his polypharmacy.  It was noted that while he was 
depressed about his other medical issues, his 
gastrointestinal complaints were lower in intensity than the 
other issues.  He had no gastrointestinal symptoms that 
warranted any further testing at that time and was advised to 
return in 1-2 months. 

VA examination in September 2005 revealed the veteran's 
history of a 10 lb. weight loss in the previous 6-12 months.  
He said his appetite was fair.  He had occasional nausea and 
rarely had some late night vomiting.  He had a longstanding 
history of intermittent constipation, diarrhea, and bowel or 
rectal spasms.  This was said to be consistent with 
proctalgia fugax.  He denied melena or hematochezia.  He had 
a remote history of hemorrhoids and denied fistula.  On chart 
review, it was noted that he had had a colonoscopy in 1993 
which showed mild changes of ulcerative colitis and 
hyperplastic polyp, and he had been treated for rectal spasms 
and pain.  He had received numerous treatments for this 
including calcium channel blockers, hot water soaks, 
clonidine, "B&O" suppositories, and loperamide.  He had also 
used Metamucil and antispasmodics in the past.  It was noted 
that in August 1995, treatment had shown occasional explosive 
bowel movements which occasionally caused him to soil 
himself.  These were described as severe fecal urgency rather 
than overt bowel incontinence.  The veteran described these 
as chronic but not acutely changed.  He denied any overt 
postprandial abdominal pain but he did have chronic abdominal 
pain primarily in the lower quadrants and suprapubic area, 
not acutely different from the past.  He denied fever, 
chills, and sweats.  On the physical examination, he had 
normal active bowel sounds and his abdomen was soft, not 
overtly distended.  There was the aforementioned tenderness, 
worse on the left.  There were no peritoneal signs.  His last 
recorded weight was said to be 244 lbs. although no date was 
provided for this.  The veteran reported that his medications 
helped only minimally in regards to his rectal pain.  It was 
noted that colonoscopy in 2003 was normal.  Ultrasound of the 
abdomen was normal in pertinent part.  He presented using a 
walker and was said to be very immobile.  It was remarked 
that his back problems would prohibit positioning him for a 
rectal examination. 

The veteran testified before the undersigned in March 2001.  
Regarding his disorders of the digestive system, he testified 
that he had bouts of constipation, diarrhea, and bowel 
spasms.  T. at 22-23.  He stated that it was difficult to 
tell when his abdominal distress was due to cystitis or bowel 
trouble.  He said sometimes he would think it was a urinary 
problem and he had filled the diaper before he had determined 
[that it was bowel].  T. at 23.  It was difficult for him to 
keep up with his work and go to the bathroom so much.  
Sometimes when he went to the bathroom, he had to relieve 
himself many times before he was ready to leave the bathroom.  
T. at 24.  Diarrhea with rectal spasm made wiping difficult.  
He worked in a public place, so it was also very difficult to 
get rid of his used diaper and put his new diaper back on 
discreetly.  Because of security measures, he could not 
really take a used diaper out of the building discreetly, 
either.  

The veteran testified that his worst problem, however, was 
his colorectal spasm.  T. at 24.  He felt this happened 4 to 
5 times a year in the day and a lot at night.  He had had 
three in the preceding weekend.  They seemed to be stress 
related.  He took hot soaks at home for this.  At work, he 
had to get out of the building because of the extreme pain.  
These spasms occurred in the last part of the colon right 
down to the anus.  He felt that by rating this disorder as 
irritable bowel syndrome, it was not being rated at all, 
because he thought that irritable bowel was rated based on 
GERD, vomiting, etc.  T. at 25.  These episodes lasted about 
1 hour if he could get a hot soak.  If not, they lasted from 
1-3 hours.  T. at 26.  He testified that the pain was 
intolerable and had caused him to consider suicide.  T. at 
27.  His weight had been fairly stable in the past year or 
two.  He had lost some weight due to diarrhea but had gained 
it back.  He took Metamucil three times a day.  T. at 28.  

As noted, the veteran also testified at three personal 
hearings before hearing officers during the course of this 
appeal.  However, as the testimony relevant to this issue was 
largely reiterated in the hearing before the undersigned, 
that testimony will not be repeated here.  

The Board has carefully considered whether a rating in excess 
of 20 percent may be assigned for colitis, proctalgia fugax, 
irritable bowel syndrome, and peptic ulcer disease secondary 
to SI.  The Board agrees with the RO that evaluation of the 
veteran's symptoms as duodenal ulcer, Diagnostic Code 7305, 
results in a rating of 20 percent.  The veteran's symptoms 
are without signs of impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days of more in duration at least 4 or more 
times per year.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

Nonetheless, in this case, to rate this disability as 
irritable colon syndrome under Diagnostic Code 7319 would 
increase the rating.  Under Diagnostic Code 7319, a digestive 
system disability is accorded a 30 percent rating where the 
disability picture is severe, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  There is no higher rating for Diagnostic 
Code 7319.  It is also noted that the predominant symptoms 
complained of at the hearing before the undersigned go more 
nearly to the symptomatology of Diagnostic Code 7319 than 
that of Diagnostic Code 7305.  

The Board has also considered rating the disability under 
Diagnostic Code 7323, for ulcerative colitis.  However, the 
rating could not be increased under that Code, as no rating 
higher than 30 percent is assigned for colitis absent a 
disability picture that approximates "severe," with 
numerous attacks a year and malnutrition, and health only 
fair during remissions.  As noted, the veteran has not been 
shown to be malnourished.  

The Board has also weighed the veteran's argument that his 
proctalgia fugax is not rated at all because there is no 
separate rating for that disorder, and indeed, no specific 
Code for proctalgia fugax is included in the Rating Schedule.  
However, the Schedule is clear that for diagnoses of the 
digestive system, a single evaluation will be assigned under 
the Diagnostic Code that reflects the predominant disability.  
38 C.F.R. § 4.114.  In this case, the predominant symptom, 
severe pain, is contemplated by the 30 percent rating for 
severe irritable colon syndrome.  Also, according to the 
veteran's testimony, this pain is essentially caused by 
spasms in the colon reaching the rectum.  Symptoms of spasms 
are explicitly contemplated by the broad definition of 
irritable colon syndrome found in the Schedule ("spastic 
colitis, mucous, colitis, etc.").  Under the provisions of 
38 C.F.R. § 4.114, it would not be appropriate to rate 
symptoms of spasm in the colon separately from spasms in the 
rectum.  See also 38 C.F.R. § 4.14.  


Rating the Veteran's Genitourinary Disorder.  

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The following section 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where Diagnostic Codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction described in 
the Rating Schedule do not cover all symptoms resulting from 
genitourinary diseases, specific diagnoses may include a 
description of symptoms assigned to that diagnosis.  
38 C.F.R. § 4.115a, Ratings of the genitourinary system-
dysfunctions.

Cystitis, chronic, includes interstitial and all etiologies, 
infectious and non-infectious and is rated based on voiding 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7512.  
Bladder injury is rated as voiding dysfunction.  Id. at 
Diagnostic Code 7517.  Prostate gland injuries, infections, 
hypertrophy, post-operative residuals are rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  Id. at Diagnostic Code 7527.  Stricture or 
fistula of the urethra is rated as voiding dysfunction.  Id. 
at Diagnostic Codes 7518, 7519. 

Voiding dysfunction is rated for the particular condition as 
Urine Leakage, Frequency, or Obstructed Voiding.  38 C.F.R. 
§ 4.115a.

Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day is rated 60 
percent.  If it requires the wearing of absorbent materials 
which must be changed 2 to 4 times per day, it is rated 40 
percent.  Requiring the wearing of absorbent materials which 
must be changed less than 2 times per day, it is rated 20 
percent.  Id.

Urinary Frequency, with daytime voiding interval less than 
one hour, or awakening to void five or more times per night, 
is rated 40 percent.  Daytime voiding interval between one 
and two hours, or awakening to void three to four times per 
night is rated 20 percent.  Daytime voiding interval between 
two and three hours, or awakening to void two times per night 
is rated 10 percent.  Id.

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization is rated 30 
percent.  Marked obstructive symptomatology (hesitancy, slow 
or weak stream, decreased force of stream) with any one or 
combination of the following:  1.  Post void residuals 
greater than 150 cc, 2.  Uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec), 3.  Recurrent urinary 
tract infections secondary to obstruction, 4.  Stricture 
disease requiring periodic dilatation every 2 to 3 months, is 
rated 10 percent.  Obstructive symptomatology with or without 
stricture disease requiring dilatation 1 to 2 times per year, 
is rated noncompensable (0 percent).  Id.

Urinary tract infection (UTI) with poor renal function is 
rated as Renal Dysfunction.  With recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management, UTI is rated 30 percent.  With long-
term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management, it is rated 10 
percent.  Id.  

Review of the record shows that service connection was 
granted for cystitis secondary to schistosomiasis in October 
1996.  A 20 percent rating was assigned for the combined 
effects of cystitis, interstitial, with a history of 
prostatitis, urethritis.  It was noted that prior cytoscopy 
done at the VA Medical Center in Columbia, Missouri, in 
February 1992 had noted the veteran's history of bladder 
irritation, spasm, and secondary symptoms of hematuria, 
frequency, urgency, and nocturia.  Cytoscopy had shown areas 
of erythematous patches, normal ureteral orifices, normal 
prostate and urethra, some positive glomerulations in the 
posterior bladder wall, and no evidence of gross ulcerations.  
It was also noted that according to private medical 
documentation, following suitable oral medication for 
treatment of tropical disease, in February 1991, there had 
been resolution of recurrent infections.  

In March 2001, the veteran testified before the undersigned 
that his cystitis caused him to have a very sore abdomen, 
shrank his bladder, and caused it to become hardened.  T. at 
20.  He added that he used two absorbent pads per day but 
sometimes had bad accidents where he used more than that.  
Id.  He mostly had problems at work because at home he stayed 
very close to the bathroom.  The time between when he felt 
the urge to go and the time that it was an emergency was just 
a matter of minutes.  There was extreme pain, and when he got 
to the bathroom he could not go sometimes.  It was very 
difficult to get the stream started, and when it did, it 
started and stopped.  Id.  Then, when he thought he was 
finished, he would leave the bathroom and then relax and 
urinate on himself.  This happened on a regular basis and 
could not always be controlled by pads.  T. at 21.  He had 
not had urinary infections for a while as he took medicine 
that helped that.  He could limit fluids at work but this 
made the interstitial cystitis worse because it concentrated 
his urine.  He got up 5-6 times a night and did not sleep 
well at all.  He said that he had been offered therapeutic 
removal of his bladder.  T. at 22.  

As noted, the veteran also testified at three personal 
hearings before hearing officers during the course of this 
appeal.  However, as the testimony relevant to this issue was 
largely reiterated in the hearing before the undersigned, 
that testimony will not be repeated here.  

In August 2004, the veteran received VA treatment for urinary 
urgency and frequency.  The veteran reported that medication 
helped but he continued to have difficulty.  PSA's (prostate-
specific antigen) had been less than 1.0.  He had no 
hematuria and was advised to continue his medication.

February 2005 outpatient treatment disclosed a report of only 
urinary dribbling with terazosin.  He denied complete 
incontinence, dysuria, frequency, urgency, and hematuria.  
All urinalyses that year were negative.  He was advised to 
return in one year.  

A September 2005 VA examination disclosed that the veteran 
had moderately severe suprapubic tenderness.  The left 
testicle felt prominent at the epididymal head and had 
significant tenderness to palpation.  There was no gross 
swelling or accumulation of fluid.  The veteran reported that 
this tenderness was chronic and not acute.  VA scrotal 
ultrasound at that time showed a 1 cm. hypodense lesion in 
the epididymal head.  There was a .5 cm. lesion in the 
epididymal tail, and a small hydrocele.  The veteran 
complained of left scrotal pain but did not require 
catheterization.  He also complained of chronic urgency and 
dribbling, frequency and nocturia.

The Board has considered the evaluation of the veteran's 
cystitis, interstitial, with history of bladder spasm, 
prostatitis, and urethritis, secondary to schistosomiasis.  
Under 38 C.F.R. § 4.115a, all of these conditions are to be 
rated as either a voiding dysfunction or a UTI; only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Here, as UTI's appear well controlled, the 
predominant area of dysfunction is in the veteran's voiding, 
so, the Board considers the veteran's voiding dysfunction, 
which is in turn evaluated as Urine Leakage, Frequency, or 
Obstructed Voiding.  

Considering Urine Leakage, such dysfunction requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day is evaluated as 20 percent disabling.  
The Board finds that the veteran's testimony regarding his 
use of pads equates most nearly to this level of disability.  
See 38 C.F.R. § 4.115a.  Specifically, the veteran testified 
that he used two absorbent pads per day but sometimes had bad 
accidents where he used more than that.  T. at 20.  
Additionally, the veteran is not shown to have Obstructed 
Voiding requiring intermittent or continuous catheterization.  
See 38 C.F.R. § 4.115a.  Therefore, he could not be awarded a 
higher rating based on Obstructed Voiding.  

Considering Urinary Frequency, however, the veteran also 
testified that he got up 5-6 times a night to urinate and did 
not sleep well at all.  T. at 22.  As such, the veteran meets 
the criteria for a 40 percent rating for urinary frequency.  
See 38 C.F.R. § 4.115a, which states that awakening to void 5 
or more times per night is rated as 40 percent disabling.  
The Board also considers the veteran's complaints on 
treatment that he still dribbles. 

The Board is sympathetic to the veteran's request that his 
cystitis, interstitial, with history of bladder spasm, 
prostatitis, and urethritis, each be separately rated.  
However, 38 C.F.R. § 4.115b provides that only the 
predominant area of dysfunction for these diagnoses shall be 
considered for rating purposes.  As such, 40 percent for 
urinary frequency is the highest rating that may be afforded 
for this disability.  


Staged Ratings.

In deciding the veteran's claims for increased ratings, the 
Board has considered the determination in Fenderson v. West, 
12 Vet. App. 119 (1999), and whether the veteran is entitled 
to any increased evaluation for separate periods based on the 
facts found during the appeal period.  In Fenderson, the U.S. 
Court of Appeals for Veterans Claims held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case). Id. at 126.  

The Board does not find evidence that the veteran's cystitis, 
interstitial, with history of bladder spasm, prostatitis, and 
urethritis, or colitis, proctalgia fugax, irritable bowel 
syndrome, and peptic ulcer disease should be increased for 
any separate period based on the facts found during the whole 
appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
(above that awarded here) increased compensation during any 
time within the appeal period.


Extraschedular Ratings.

Generally, the degrees of disability specified in the VA 
Schedule for Rating Disabilities are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned.  
38 C.F.R. § 4.1.  However, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as shown by evidence 
indicating that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board does not have the authority to decide whether to 
assign an extraschedular rating in the first instance, but 
may consider whether referral to the appropriate first-line 
officials is required.  See also Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996) citing Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996) (holding that § 3.321(b)(1) "does not 
preclude the Board from considering whether referral to the 
appropriate first-line officials is required").  

In this case, the service-connected disabilities at issue are 
adequately rated under the rating schedule.  Neither marked 
interference with employment nor frequent periods of 
hospitalization are shown.  Significantly, the veteran 
testified before the undersigned that he still maintains a 
full-time job despite his disabilities.  T. at 23.  And, both 
of the disabilities evaluated here eventually could be 
assigned a higher rating under the schedule if the symptoms 
consistent with those higher ratings were shown.  Therefore, 
the Board will not refer this case for consideration of an 
extraschedular rating. 


Benefit of the Doubt.

The Board has given close consideration to the application of 
the benefit of the doubt doctrine, found at 38 U.S.C.A. 
§ 5107, as requested by the veteran.  In each of the issues 
decided in this case, however, the preponderance of the 
evidence clearly pointed to the decision reached; the 
evidence is not evenly balanced.  As such, the evidence is 
not in equipoise and the benefit of the doubt doctrine is not 
for application.  


ORDER

Service connection for spinal stenosis, degenerative joint 
disease, and hypertension, including consideration of each 
disability as secondary to SI, is denied.

An increased evaluation for colitis, proctalgia fugax, 
irritable bowel syndrome, and peptic ulcer disease secondary 
to SI from 20 to 30 percent is granted, subject to law and 
regulations governing an award of monetary compensation; the 
appeal as to this issue is granted to this extent only.

An increased evaluation for cystitis, interstitial, with 
history of bladder spasm, prostatitis, urethritis, secondary 
to SI from 20 to 40 percent is granted, subject to law and 
regulations governing an award of monetary compensation; the 
appeal as to this issue is granted to this extent only.



REMAND

It was noted at September 2005 VA examination that the 
veteran had never been worked up for infertility, as such, 
with a sperm count, etc.  The examiner remarked that 
infertility is a different condition than erectile 
dysfunction.  

A March 2006 VHA expert opinion request asked that the expert 
explain any connection between schistosomiasis and 
infertility.  This resulted in the examiner's opinion that if 
the veteran truly had bladder schistosomiasis, then this 
could definitely account for a variety of lower urinary tract 
symptoms and chronic problems including fertility.  
Concerning this particular case, in the expert's opinion, 
there was not enough evidence available to diagnose or 
discredit a diagnosis of SI, which could potentially lead to 
infertility.  

However, the veteran is already service-connected for SI.  It 
is thus necessary to establish whether the veteran is 
medically infertile and, if so, is this related to SI.  It 
appears that despite all of the medical evidence of record, 
no such medical finding is yet on file.  Therefore, this 
claim must be remanded to allow for relevant examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination to determine whether 
he is infertile.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should be asked to opine whether 
it is at least as likely as not (i.e., a 
50 percent degree of probability or 
greater) that any presently diagnosed 
infertility is related to active service, 
or service-connected colitis, proctalgia 
fugax, irritable bowel syndrome, and 
peptic ulcer disease secondary to 
schistosomiasis infection (SI), and/or 
service-connected cystitis, interstitial, 
with history of bladder spasm, 
prostatitis, urethritis, secondary to SI.  
The nature of any such relationship 
should be explained.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and, in part, ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  If in order, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


